ARNOLD, Circuit Judge,
dissenting.
I would affirm, essentially for the reasons given in Judge Tannenwald’s thorough opinion for the Tax Court, 93 T.C. 572 (1989). In my view, the finding that the taxpayers were employed by the Minnesota North Stars Hockey Club, rather than by their respective personal-service corporations, is not clearly erroneous. The coach of the North Stars had the right to control, and actually did control, the conduct of Sargent and Christoff on the ice. The idea that the coach issued orders to Sargent and Christoff in their capacity as corporate officers, which orders they then relayed to themselves as corporate employees, is fanciful.